Citation Nr: 1336113	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  08-05 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from June to November 1977 and January to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim for entitlement to service connection for a left ankle disorder.

The issue was remanded by the Board in November 2011 for an additional VA examination.  The Veteran was scheduled for a VA examination in November 2011, to which he failed to report.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141 (1999). 

The Board also notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a left ankle disorder due to an injury in service.  Service treatment records (STR) indicate treatment for a sprained ankle.  In a November 2002 reserve examination, the Veteran reported he had broken his ankle the previous January.  In a July 2003 service record, the Veteran complained of a sprained ankle in April 2003.  In a July 2003 post-deployment health assessment, the Veteran reported he went to sick call once during the deployment.  He denied swollen, stiff, or painful joints.  He also denied being currently on a profile or light duty.   

In December 2011, the Veteran failed to report for a VA.  The Board notes that the record indicates that notice of the examination was sent to an address in Lincoln, Nebraska.  However, all other correspondence with the Veteran has been to an address in Beatrice, Nebraska.  The Board finds that it reasonable that the Veteran did not receive the notice and, therefore, failed to report for his examination.  The RO/AMC should confirm the Veteran's address and reschedule the Veteran for another VA examination to determine the nature and etiology of the Veteran's claimed left ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should verify the Veteran's current mailing address.  All efforts to obtain an accurate mailing address should be documented in the claims file or the appellant's Virtual VA eFolder.

2.  The AMC/RO should request the Veteran identify any post-service private or VA treatment for his claimed left ankle disorder.  Then, the AMC/RO should attempt to obtain any VA and/or private medical records not currently associated with the claims file and associate them therewith.

2.  The AMC/RO  should then schedule the Veteran for a VA examination in order to obtain an opinion as to the etiology of the Veteran's claimed left ankle disorder.  The claims folder should be made available to the medical professional conducting the examination for review and the opinion should note that the claims file was reviewed.

Based upon a review of the record and physical examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left ankle disorder was caused by or incurred in active service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, the Agency of Original Jurisdiction (AOJ) should again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


